Order entered June 17, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00784-CR

                          RUBEN LABRADA, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-75816-V

                                      ORDER

      Before the Court is appellant’s June 14, 2022 fourth motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief

received with the motion filed as of the date of this order.




                                               /s/   BILL PEDERSEN, III
                                                     JUSTICE